Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2020

                                     No. 04-20-00371-CV

                    IN THE INTEREST OF L.M., ET AL CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02077
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellant Mom’s brief was due to be filed with this court on September 14, 2020. See
TEX. R. APP. P. 38.6(a). Before the due date, Mom filed a motion for a fourteen-day extension of
time to file her brief.
       Appellant Mom’s motion is GRANTED. Her brief is due on September 28, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                    Clerk of Court